PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/991,344
Filing Date: 29 May 2018
Appellant(s): Garrett Transportation I Inc.



__________________
Thomas E. Vesbit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4, 6, 7, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and Knoop et al. (US 2012/0051952), referred to hereafter as Knoop, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and Knoop et al. (US 2012/0051952), referred to hereafter as Knoop, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
Claims 18, 19, 21, 23, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and Knoop et al. (US 2012/0051952), referred to hereafter as Knoop, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
Claims 1, 2, 4, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
Claims 18, 19, 21, 23, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.

(2) Response to Argument
	(Note: below numberings and headings have been used in the Appellant’s appeal brief, and are duplicated here for the ease of one-to-one correspondence between the appeal brief and this examiner’s answer.)

Arguments
Appellant argues that the claim rejections in the present application are improper because there is no prima facie case of obviousness established regarding: A) a “plural wheel member” as recited in the claims; B) the “thermal path” recited in the claims; and C) the “air bearing system” axially disposed between the first compressor wheel and the plural wheel member as recited in the claims.
The Office respectfully disagrees because the rejections as presented in the office action sets a clear case of prima facie case of obviousness with all three items of A, B, and C mentioned above. Each one will be described and responded in detail below.

A. BACK-TO-BACK PLURAL WHEEL MEMBER IS NONOBVIOUS FEATURE
Appellant argues that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art.
The Office notes that this is a mischaracterization of the rejection because the rejection is not merely combining references because they can be combined. To the contrary, there are very specific teachings and benefits taught by Boudigues that provide the motivation to combine the references, the teaching to reduce the mass and inertia of the turbocharger and make it more compact with lower assembly time. The results would have been predictable because Boudigues provides the clear path to combine the two wheels.

Appellant argues that Sivaraman discloses a turbine wheel 3 and a second compressor wheel 5 with an intermediate housing 9 disposed therebetween, such that the wheels 3, 5 are not in a back-to-back arrangement as claimed. In fact, an intermediate housing 9 and part of a turbine housing 7 are disposed between the wheels 3, 5 as well as a bearing 29.
The Office notes this is a mischaracterization of the rejection because if there were a back-to-back arrangement with nothing in between the wheels, it would have been a 102 rejection. However, the rejection is a 103 rejection.

Appellant argues that it would not be obvious to modify the wheels 3, 5 to be back-to-back based on the teachings of Boudigues and/or Hiereth.
The Office respectfully disagrees because Boudigues is in the same field of endeavor, teaches a plural wheel member that is one-piece and unitary in a back-to-back arrangement, and provides a motivation to make the modification. Therefore, it would have been obvious to use the teachings of Boudigues, that is in the same field of endeavor, to realize its taught benefits.

Appellant argues that the results of such a modification would not have been predictable considering the rotating group and/or bearing system would need significant reconfiguring as well. For example, the bearing 29 would likely need to be moved and/or otherwise changed for balancing and supporting the rotating group. These results are unpredictable and, therefore, under the rule set forth above in KSR, there is no prima facie case of obviousness
The Office respectfully disagrees because firstly, the reconfiguring is not significant since it simply involves removing a bearing, which wouldn’t be needed anymore anyways (for reasons explained below), and other minor modifications to the divider wall between them. Secondly, when there is a motivation for a modification, it is expected that a person of ordinary skill in the art possesses the skills needed to make related changes in order to make the taught modification and realize the benefits of such modification as stated in the MPEP that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Thirdly, it must be noted that the motivation taught by the teaching art, Boudigues, is to reduce the mass and inertia of the turbocharger and make it more compact with lower assembly time. Hence, it is actually expected that some elements be removed and some elements be made smaller to actually realize the goal and motivation of reducing the mass and inertia of the turbocharger and making it more compact with lower assembly time. Fourthly, when the plural wheel member is made as a one-piece, unitary element, as taught by Boudigues, there is no room for a bearing and no need for it. Note that Sivaraman has two other bearings (see the two bearings 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and compressor wheel 5) which are sufficient to support the shaft. When the plural wheel member of Sivaraman has been made as a one-piece unitary element, there isn’t any free space between the wheels anymore to need to be supported. Although this is clear by itself, the Office has provided Hiereth as evidence, which in Fig. 6, discloses a turbocharger having a compressor wheel (18) and a back-to-back wheel arrangement including a second compressor wheel (48) and a turbine wheel (16) with no bearings between them. Hiereth’s turbocharger has two bearings (22, 23, see Fig, 2 and compare it with Fig. 6 to locate the bearings in Fig. 6, since they are not numbered in Fig. 6), and the bearings are located between the compressor wheel (18) and the back-to-back wheel arrangement (16 and 48). Moreover, note that Boudigues also has two bearings (4, 5) on the left side of the back-to-back wheel arrangement shown in Fig. 6, 7. 

B. PLURAL WHEEL ESTABLISHING THERMAL PATH IS NONOBVIOUS
Appellant argues that although Boudigues discloses a compressor B and a turbine A in FIGS. 2 and 3, Boudigues is silent as to a one-piece, unitary plural wheel member that is formed of a thermally conductive material that thermally couples the compressor B and the turbine A and defines a thermal path through which the turbine A absorbs heat from the compressor B.
The Office respectfully disagrees. Firstly, this is a misrepresentation of the rejection because the rejection doesn’t rely on Boudigues to disclose or teach a plural wheel member that is formed of a thermally conductive material that thermally couples the compressor and the turbine and defines a thermal path through which the turbine absorbs heat from the compressor. This has been disclosed in Sivaraman. For example, see the last final office action (mailed on 10/25/2021) page 6, indicating that Sivaraman discloses that “the plural wheel member being formed of a thermally conductive material (Col. 3, lines 4-10, 44-48)”. Boudigues is only used for the teaching that the plural wheel member is a one-piece, unitary element, for the motivation of reducing the mass and inertia and making it compact, completely unrelated to thermal conductivity. Nonetheless, even after the above modification for the stated motivation, the resulting combination would also be a thermally conductive material (just as Sivaraman was) in which the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

Appellant argues that it would not be obvious to modify the compressor B and turbine A as recited in claims of the present application. This is because Boudigues explicitly teaches away from thermally coupling the wheels, because there is a recess 6 between the compressor B and the turbine A to "reduce heat exchange."
The Office respectfully disagrees because this is a misrepresentation of the rejection because as mentioned above, the rejection doesn’t rely on Boudigues for “thermally coupling the wheels”, as this feature is already present in Sivaraman. Moreover, the Office respectfully disagrees that Boudigues explicitly teaches away from thermally coupling the wheels. The recess is in the upper part of the plural wheel, identical to the recess of Appellant (follow arrow 178 in Fig. 2). Appellant is ignoring their own disclosure in which there is also a recess between the two wheels. Although Appellant’s recess is depicted smaller, if a recess means a “teaching away” of the thermal coupling, it should also apply to Appellant’s own disclosure too. In other words, the structures of Appellant and Boudigues are both coupled in the core and have recesses in the outer circumference, hence even if Boudigues teaches that they have the recesses to avoid heat exchange, this must only apply to the outer circumference where the recess is, which Appellant also has. Hence, the plural wheel of Appellant and Boudigues are identical in that regard and Boudigues never explicitly teaches away from thermally coupling the wheels. Also, see the two wheels of Boudigues being thermally coupled in their core below the recess. See, for example, Fig. 6 and 7 of Boudigues, where arrow 1 points to. The Appellant is ignoring the fact that in Boudigues, the two wheels are actually a one piece unitary element in which the wheels have been thermally coupled. Moreover, even Boudigues discloses these features as it discloses that the plural wheel member is made of ceramic material (for example, see page 5 of the provided translation) which are thermally conductive, and even further discloses examples for the ceramic material as silicon nitride and silicon carbide and further discloses that silicon carbide has higher thermal conductivity than silicon nitride (see last paragraph), hence specifically teaching that both have thermal conductivity, and by virtue of having thermal conductivity, they consequently thermally couple the second compressor stage and the turbine section and define a thermal path through which the turbine section absorbs heat from the second compressor stage, as a result.

Appellant argues that Hiereth is silent as to a one-piece, unitary plural wheel member that is formed of a thermally conductive material that thermally couples the compressor impeller 48 and the turbine wheel 16 A and defines a thermal path through which the turbine A absorbs heat from the compressor B.
The Office respectfully disagrees because this is a misrepresentation of the rejection because the rejection doesn’t rely on Hiereth for any of the alleged limitations of a one-piece, unitary plural wheel member that is formed of a thermally conductive material that thermally couples the compressor impeller and the turbine wheel and defines a thermal path through which the turbine absorbs heat from the compressor. Nonetheless, even Hiereth discloses a thermal path by virtue of the elements being in direct or indirect contact to each other. 

Appellant argues that one of ordinary skill in the art would not think to include a thermally conductive plural wheel member that defines the thermal path from the compressor section to the turbine section. If anything, they would expect the thermal path to be in the opposite direction - from the turbine to the compressor - again, because the hot exhaust gases from the engine heats the turbine section more than the compressor section.
The Office respectfully disagrees because this is a misrepresentation of the rejection because the rejection is not thinking or trying to “include a thermally conductive plural wheel member that defines the thermal path from the compressor section to the turbine section”, because this feature simply already exists in Sivaraman. The Appellant is reminded that, unless two elements are explicitly and completely thermally isolated from each other, there is a thermal path between any two elements that are directly or indirectly in contact.

C. AIR BEARING SYSTEM AXIALLY BETWEEN FIRST COMPRESSOR WHEEL AND PLURAL WHEEL MEMBER IS NONOBVIOUS
Appellant argues that the rejection ignores the positioning of the air bearing system as recited in claims 1, 18, and 28. There is no teaching or suggestion of including an bearing system axially between a first compressor wheel and a plural wheel member.
The Office respectfully disagrees because this is a misrepresentation of the rejection. The placement of bearings in Sivaraman already reads on the claim limitations. The only missing part is that Sivaraman is silent about the type of the bearing system and does not appear to explicitly disclose that the bearing system is an air bearing system. Hence, the teachings of Knoop with its motivation is only used to choose the bearing type being an air bearing. Despite Appellant’s allegation above, Sivaraman discloses “an bearing system axially between a first compressor wheel and a plural wheel member”. There are two bearings (numbered as 29) in Sivaraman between a first compressor wheel and a plural wheel member. See the last final office action (mailed on 10/25/2021), for example, on page 6 under the 103 rejection. Moreover, the arguments with regard to the air bearing have been raised before and have been responded to in details in the last final office action (mailed on 10/25/2021) on page 2 under “response to arguments”. Studying those argument will be helpful.

Appellant argues that air bearings being advantageous does not amount to suggestion or motivation to position the air bearing system between a first compressor stage and a plural wheel member.
The Office respectfully disagrees because again this is a misrepresentation of the rejection because as mentioned above, Knoop is not used to “position the air bearing system between a first compressor stage and a plural wheel member” as Appellant alleges. Knoop is only used to choose the type of the bearing system. The position of the bearing system of Sivaraman is already according to the claim limitation. For example, see page 6 of the last final office action (mailed on 10/25/2021) under the 103 rejection that states that Sivaraman discloses a bearing system (29), the bearing system disposed axially between the first compressor wheel and the plural wheel member (see the two bearings 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and compressor wheel 5). Note that in the rejection, the plural wheel member is the combination of 3 and 5.

Appellant argues that Knoop is silent as to a plural wheel member as recited in claims 1, 18, and 28; therefore, it is silent as to positioning an air bearing system between a first compressor stage and a plural wheel member as recited in claims 1, 18, and 28 of the present application.
The Office respectfully disagrees because again this is a misrepresentation of the rejection because as mentioned above, Knoop is not used to modify the “plural wheel member” nor to “positioning an air bearing system between a first compressor stage and a plural wheel member as recited in claims 1, 18, and 28” as Appellant alleges. Knoop is only used to choose the type of the bearing system. The position of the bearing system in Sivaraman is already according to the claim limitation.

The Office respectfully submits that there are no arguments with regard to the rejections d, e, and f of the list of rejections under “(1) Grounds of Rejection to be Reviewed on Appeal”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BEHNOUSH HAGHIGHIAN/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747             




                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.